Exhibit 99.1 ARCA Biopharma announces THIRd quarter 2016 financial results and provides business update 125th Patient Randomized into the GENETIC-AF Phase 2B/3 Clinical Trial Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation Outcome of GENETIC-AF Phase 2B Interim Efficacy Analysis Anticipated in the Third Quarter of 2017 Westminster, CO, November 14, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today reported financial results for the quarter ended September 30, 2016, and provided a business update. “Atrial fibrillation is considered an epidemic cardiovascular disease impacting an estimated 33 million patients globally,” commented Dr. Michael Bristow, ARCA’s President and CEO.“Our on-going GENETIC-AF Phase 2B/3 clinical trial is evaluating GencaroTM as potentially the first genetically-targeted treatment for atrial fibrillation.With the recent enrollment of the 125th patient in the trial, we are approaching two important milestones – the enrollment of the 150th patient, anticipated in the first quarter of 2017, and the outcome of the GENETIC-AF Data and Safety Monitoring Board Phase 2B interim efficacy analysis, projected in the third quarter of 2017.We believe there is an unmet medical need for new AF treatments that have fewer side effects than currently available therapies and are more effective, particularly in heart failure with reduced ejection fraction patients.” GENETIC-AF Clinical Trial
